   Case 19-10019-SMT     Doc 11
                              Filed 08/20/19 Entered 08/20/19 09:00:03   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 3

Signed: August 19, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    KHADIJA DUMA,                        )     Case No. 19-00250
                                         )     (Chapter 7)
                          Debtor.        )
                                         )
                                         )
    KHADIJA DUMA,                        )
                                         )
                          Plaintiff,     )
                                         )
                v.                       )     Adversary Proceeding No.
                                         )     19-10019
    US BANK, et al.,                     )
                                         )     Not for publication in
                          Defendants.    )     West’s Bankruptcy Reporter.

                     MEMORANDUM DECISION RE MOTION TO DISMISS

          The court will grant the pending motion to dismiss this

    adversary proceeding.         For the same reasons stated in the

    Memorandum Decision and Order Denying Motion for Injunctive

    Relief (Dkt. No. 10), the court lacks subject matter jurisdiction

    over this adversary proceeding under 28 U.S.C. § 1334(b).             First,

    the claim that the defendants stole documents of the debtor does
Case 19-10019-SMT   Doc 11   Filed 08/20/19 Entered 08/20/19 09:00:03   Desc Main
                             Document Page 2 of 3


not arise under the Bankruptcy Code.1

      Second, the claim has not arisen in the bankruptcy case

(because it is not an administrative matter arising in the

bankruptcy case that would not exist outside of the bankruptcy

case).

      Finally, the case is not related to the bankruptcy case as

nothing in the complaint shows that the proceeding could have any

impact on the administration of the estate.            This is true whether

the claim that the defendants stole documents of the debtor is

property of the estate or is property of the debtor:

      •    The trustee, not the debtor, is authorized to sue on

           claims that are property of the estate; the trustee has

           not seen fit to sue on the claim if it is property of

           the estate; and the bankruptcy case itself is ready to

           be closed (which will result in there being no pending

           case in which administration of the estate is

           ongoing).2    If the claim is property of the estate, any

           attempt by the debtor to sue on the claim is barred for



      1
        I mistakenly indicated in the Memorandum Decision and
Order Denying Motion for Injunctive Relief (Dkt. No. 10) that the
debtor had not received a discharge. She did receive a
discharge, but that has no impact on whether the claim against
the defendants arises under the Bankruptcy Code.
      2
        The Chapter 7 trustee filed a Report of No Distribution
on June 10, 2019, in the bankruptcy case certifying pursuant to
Fed. R. Bankr. P. 5009 that the estate has been fully
administered. Aside from this adversary proceeding, no other
adversary proceeding or contested matter is pending, and thus the
bankruptcy case itself stands ready to be closed.
Case 19-10019-SMT                                                                           Doc 11   Filed 08/20/19 Entered 08/20/19 09:00:03   Desc Main
                                                                                                     Document Page 3 of 3


                                                            lack of standing and would be void as a violation of 11

                                                            U.S.C. § 362(a)(3).                               Thus, pursuit of the claim could

                                                            not have any impact on the administration of the

                                                            estate.

                              •                             If the claim (via exemption or abandonment) has become

                                                            or becomes property of the debtor, a recovery by the

                                                            debtor would have no impact on the administration of

                                                            the estate.

Accordingly, this adversary proceeding must be dismissed.

                              An order follows dismissing this adversary proceeding.

                                                                                                                         [Signed and dated above.]

Copies to: Plaintiff; e-recipients of orders.




R:\Common\TeelSM\TTD\Orders\Mtn to Dismiss\Order re Mtn to Dismiss_Duma v. US Bank_v4.wpd
